DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter “Lee”) (US 2017/0229891 A1) in view of Halme (US 2012/0101754 A1).
As to claims 1, 9, and 14, Lee teaches a system and method to perform operations comprising:
obtaining, by a computing device from a power management module of the computing device, a temperature, an electrical current value, and a voltage of a battery of the computing device [determining measurable battery parameters includes at least the battery temperature, open circuit voltage of the battery, and current of the battery] [0024-0025, 0121-0126]; 
identifying a charging tier of a plurality of charging tiers based at least in part on a multi-tiered charging scheme, the temperature, and the voltage of the battery [determining the current charging phase for the battery based on the measured battery specification to determine the most appropriated charging algorithm for the battery based on current charging phase] [0022-0025, 0153-01621, 0166-0168, 0172]; 
obtaining a mapping based at least in part on the determination of whether the battery is being charged during the constant voltage phase or the constant electrical current phase of the charging tier [adaptation of CC-CV charging algorithm to each 2, 0166-0168, 01723]; 
4, 0166-0168, 0172].  
Lee teaches a system and method to optimize the battery charging using measurable physical quantity related to the battery [0171-0172]. Lee does not explicitly teach determining, based at least in part on the electrical current value and the voltage of the battery, whether the battery is being charged during a constant voltage phase or a constant electrical current phase of the charging tier.
5, 0056-00756].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Halme with the teachings of Lee for the purpose of determining whether the battery is being charged 
As to claim 2, Lee teaches wherein the power management module is hardware of the computing device that comprises an integrated circuit [0117-0118].
As to claim 3, Lee teaches the mapping is one of a plurality of mappings comprising a first set of mappings to be utilized during constant voltage phases of each charging tier of the plurality of charging tiers, the plurality of mappings further comprising a second set of mappings to be utilized during constant electrical current phases of each charging tier of the plurality of charging tiers [Figs 12-13] [0156-0162, 0167-0168].
As to claim 4, Lee teaches the mapping is one of a plurality of mappings, each mapping of the plurality of mappings corresponding to a temperature range and a particular charging tier of the plurality of charging tiers [Figs 2, 8-9] [0031, 0119-0126, 0133-0134, 0156-0162, 0167-0168].
As to claim 5, Lee teaches the plurality of mappings are associated with a battery type of the battery being charged [0106, 0156-0158, 0171].
As to claim 6, Lee teaches identifying an electrical current rate to be applied to the battery based at least in part on the temperature, the voltage of the battery, and the identified charging tier; and instructing the power management module of the computing device to apply electrical current at the electrical current rate based at least in part on writing a charging value corresponding to the electrical current rate to a register of the power management module [0024-0026, 0119-0127, 0156-0162].
As to claim 7, Lee teaches the electrical current rate decreases with each successive tier according to the multi-tiered charging scheme [Figs 1, 12-13] [0156-0162, 0167-0168].
As to claim 8, Lee teaches the multi-tiered charging scheme specifies that the electrical current rate applied to the battery differs between at least two charging tiers [Figs 1, 12-13] [0156-0162, 0167-0168].
As to claim 10, Lee teaches the temperature is obtained from a thermal sensor of the computing device [0122, 0126, 0133].
As to claim 11, Lee teaches the temperature, the electrical current value, and the voltage of the battery is obtained from a power management module of the computing device, and obtaining the temperature, the electrical current value, and the voltage of the battery is performed by a software module of the computing device [0022, 0103, 0122-0124, 0133, 0171].
As to claim 12, Lee teaches the software module is firmware of the computing device [0022, 0103, 0122-0124, 0133, 0171].
As to claim 13, Lee teaches modifying the charge value based at least in part on one or more smoothing techniques [0119-0133].
As to claim 15, Lee teaches the voltage is utilized to identify the charge value corresponding to the state of charge of the battery when the battery is being charged during a constant electrical current phase of the charging tier, and wherein the electrical current value is utilized to identify the charge value corresponding to the state of charge of the battery when the battery is being charged during the constant voltage phase of the charging tier [Figs 1-2, 4, 12-13] [0074, 0119-0127, 0156-0162, 0167-0168].
As to claim 16, Lee teaches the mapping is stored non-volatile memory of the one or more computer-readable storage media [0074, 0119-0127, 0156-0162, 0167-0168].
As to claim 17, Lee teaches collecting historical charging data including an age of the battery, a number of cycles corresponding to charges of the battery performed, historical electrical current rates, and an average voltage of the battery over a period of time that corresponds to the age of the battery [0106, 0149-0150, 0156-0163].
As to claim 18, Lee teaches the operations further comprise adjusting the multi-tier charging scheme based at least in part on the historical charging data collected over time [as an exemplary charging pattern, determined through repetitive tests for a specific battery, to meet the requirements as above, different charging patterns may be determined as the most appropriate one for each of the key phases] [0074, 0119-0127, 0149-0150, 0153-0168].
As to claim 19, Lee teaches the operations further comprise filtering the temperature and voltage utilizing an out of bounds check to remove outlier temperatures and voltages [0024-0027, 0122-0133].
As to claim 20, Lee teaches identifying the charge value corresponding to the state of charge of the battery utilizes linear interpolation [0024-0027, 0122-0133].
Response to Arguments
Applicant’s arguments filed October 6, 2021 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0153] Through the entropy profile obtained, the key phases must be identified (Step S12). The phases can be isolated by finding out the points on the entropy profile at which phase transitions take place, in other words, the boundary points where transitions of the material state of the battery occur. Each of the phases may be associated with measurable thresholds. The thresholds may be on OCV, resistance, impedance, current behavior, etc. By determining the thresholds for the phase transitions in connection with the variation of the battery parameters and using the thresholds, the phases can be identified.
        [0154] The extracted profile of the thermodynamic entropy may be a curved graph. For instance, the phase transitions may be identified from inflection points of the curved graph. In the entropy profile shown in FIG. 2(b) for example, the points A1, A2, and C1-C5 can be regarded as the inflection points and it may be assumed that the phase transitions of the internal battery occur at the inflection points. During the battery is managed, the phase transitions can be detected from the measurable battery parameters in real time.
        
        2 [0156] In this step, charging algorithms are optimized adaptively for each phase (Step S14). The present invention is based on the idea that based on the electrochemical and thermodynamic entropy profile, the optimal charging patterns or conditions may be different for each phase, and the most appropriate charging pattern for each phase may be found through repetitive experiments. Once the key phases are identified using the entropy profile, the most appropriate charging pattern for each of the isolated key phases may be defined. The most appropriate charging pattern may be, for example, a charging mode resulting in the minimum battery capacity loss within the shortest charging time. A variety of tests and analysis may be carried out to determine the most optimal charging pattern for each phase. That is, a set of comparative cycling tests with various currents and various charging patterns are performed over each phase in order to determine the fastest and safest way to charge the battery. This study over each phase may be performed in laboratory with the test devices equipped with relevant hardware and software.
        [0157] In other words, the work to determine the most appropriate charging pattern for each phase is to determine the most appropriate values of charging voltage and/or charging current based on the type of charging pattern considered by the designer, while performing battery charging with varying the charging voltage and/or the charging current for each phase. That is, adapting the most appropriate charging pattern to each phase may be carried out through a voltage tuning and/or a current tuning. Here, the most appropriate charging pattern may mean the charging pattern that can charge the battery in the fastest way with causing the minimized battery damage. For instance, mobile phone companies may prefer the shorter charging time to the long battery lifetime, whereas satellite companies may prefer the latter to the former. Like this, the most appropriate charging pattern may be variable and adaptively determined relying on usage and/or applications. In consideration of this point, the criteria for adaptively determining the most appropriate charging pattern may be quantified. The adaptation of the charging algorithm to each of the phases may be, for instance, a change from the CC-CV charging mode to the pulsed charging mode. Of course, any other conventional charging patterns, for example, CC, CV pulse, burped, and trickle charging patterns may be used.
        3 [0172] Let's consider a case that a battery is charged by a charger implemented with the most appropriate charging algorithm determined by the present invention. In the charging algorithm, a threshold value for determining occurrence of the phase transition may be set for each phase. The threshold value may be a threshold value for any measurable physical quantity related to the battery. OCV, resistance, impedance, current behavior and the like may be examples of the physical quantity. In the process of charging the battery in accordance with the charging algorithm, it will be able to measure the physical quantity related to the threshold value periodically or based on predetermined criteria. By comparing the measured physical quantity with a predetermined threshold value, it is possible to know the current phase of the battery. The optimal charging algorithm may be set in advance with the most appropriate charging pattern adapted to each phase. Therefore, if it is possible to find out the current phase of the battery, the battery can be charged by the most appropriate charging algorithm.
        4 [0162] Then, by various methods, the optimal current value for the charge of this phase can be determined. Depending on the target of the algorithm and technical requirements of the applications, the optimal value will be determined differently. There may be several methods to determine the most appropriate charging current. FIG. 11 illustrates a graph to explain a case that the most appropriate charging current is determined by an asymptotic determination method considering minimization of the battery capacity loss for each phase.
        5 [0039] FIG. 4A is an example graph of charging with a constant current/constant voltage process, in accordance with an embodiment of the invention. Values for current I measured by the current measurement module 170 to the battery 160 are on the right side ordinate and values for the voltage V measured by the voltage measurement module 180 across the terminals of the battery 160 are on the left side ordinate. The time axis along the abscissa is divided into the constant current phase on the left portion and the constant voltage phase on the right portion. The transition from the constant current phase to the constant voltage phase occurs when the increasing load resistance R(load) of the partially charged battery 160 equals the critical resistance R(critical).
        
        6 [0058] Initially, charging is considered to be in the CC phase. The charging is considered to move from the CC phase to the CV phase when both of the following are true:
        VBAT&gt;=VBATCV-VBATCVOFFSET 1.
        VBATTREND&lt;=VBATTRENDLIMIT 2.
        [0059] Where: [0060] VBAT is the measured battery 160 voltage. It may be filtered using for example an average filter over 60 seconds and a 5 second sampling interval. [0061] VBATCV is the pre-measured CV voltage. [0062] VBATCVOFFSET is a pre-defined constant, such as 50 mV. The purpose of this constant is to make sure that the CV phase is detected in all devices 100 despite the charge voltage regulation and VBAT measurement inaccuracy. [0063] VBATTREND is the difference of VBAT now and an earlier VBAT, taken for example 60 seconds ago. [0064] VBATTRENDLIMIT is a predefined constant, such as 10 mV
        [0065] It may also happen that charging switches from the CV phase back to the CC phase. This may happen for example when device 100 energy consumption significantly increases and the maximum output current of the charger adapter 50 is not sufficient to allow the CC/CV charger IC 154 to maintain the regulated charging voltage. This situation may be detected by a lower VBAT. The charging is considered to move from CV phase back to the CC phase when the following is true:
        VBAT&lt;VBATCV-VBATCVOFFSET-VBATCVHYS 3.